ORDER DISMISSING APPEALSThese are pro se appeals from district court orders denying appeals from convictions entered injustice court and remanding for further proceedings. Eighth Judicial District Court, Clark County; Richard Scotti, Judge.This court's review of these appeals reveals a jurisdictional defect. Specifically, the district court has final appellate jurisdiction over cases arising in the justice court. Nev. Const. art. 6, § 6 ; Tripp v. City of Sparks, 92 Nev. 362, 363, 550 P.2d 419, 419 (1976) ; Waugh v. Casazza , 85 Nev. 520, 458 P.2d 359 (1969). Accordingly, this court lacks jurisdiction to consider these appeals, andORDERS these appeals DISMISSED.